WS-/S
                                 ELECTRONIC RECORD




COA #14-14-00245-CR                                    OFFENSE: Murder


STYLE: Jeremy Deshawn Dugar v The State of Texas        COUNTY: Harris

                                                                           rd
COA DISPOSITION: Reversed and Remanded                  TRIAL COURT: 263ru District Court


DATE: April 9. 2015   Publish: Yes                      TC CASE #: 1407238




                                IN THE COURT OF CRIMINAL APPEALS




STYLE: Jeremy Deshawn Dugar v The State of Texas

CCA#


        Stqft-?*;                    Petition       CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                 DATE:


        (*&*&£                                      JUDGE:

DATE:    <9f ll6(JO/jr                              SIGNED:                      PC:


JUDGE: P^.CU^}                                      PUBLISH:                     DNP:

          filtutttl, 0~;/n>rVtfaJ7£0%?#--       f




                                                                                        MOTION FOR


                                                            FOR REHEARING IN CCA IS:


                                                         JUDGE:


                                                                                ELECTRONIC RECORD